Citation Nr: 1235091	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the military from June 1974 to March 1980 and from January 1983 to May 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2006 decision of the Appeals Management Center (AMC) that granted service connection and a 10 percent initial rating for the radiculopathy affecting the Veteran's left lower extremity, retroactively effective from May 14, 1995.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been variances in the severity of the disability, so occasions when it has been more severe than at others).  

Because of his state of residence, the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, has jurisdiction over his claim and certified the appeal to the Board.

The Board remanded the claim in April 2007 for issuance of a statement of the case (SOC) and again in December 2011 to schedule a videoconference hearing before the Board.  The Veteran had this videoconference hearing in June 2012.  The undersigned judge presided.

Partly because of arguments made during the hearing, the Board finds that the claim must be further developed before being decided on appeal, so the Board is remanding the claim to the RO via the AMC.



REMAND

The Veteran's claim for a higher initial rating requires further development before being adjudicated.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, this additional development is necessary to ensure there is a complete record upon which to adjudicate this claim and afford him every possible consideration.

The Veteran last had a VA compensation examination for his left lower extremity radiculopathy in May 2008, so some 41/2 years ago.

During the recent June 2012 videoconference hearing before the Board, the attorney representative made particular note of the fact that it had been quite awhile since the Veteran was last examined for compensation purposes, citing that examination, and contended the disability had significantly worsened during the several years since.  Also during the hearing, the Veteran testified that for the past four or five years, at least, his left leg has been constantly numb from the middle of his thigh downward (he said that he "can't feel a thing" in this area).  He also reported having severe leg pain at times, having once even fallen because of this pain and numbness, and of having to use a cane to get around about 20 days each month.  He further testified that he can no longer do yard work or other house chores, or do any sort of prolonged walking, running, or standing, such as for more than 30 minutes at a time, and that the pain is severe (even greater than a 10 on a 1-10 scale) for about 10-15 days each month.  His remaining testimony concerned his prescription medication (Tramadol), which he says he takes 4 times each day, but that it does not help, and that he does not have any marital relations or do any prolonged driving (more than an hour).  He also said the disability adversely affects his job as a mechanic, although he indicated he has not mentioned this to his employer.  His wife provided supporting testimony, including similarly in terms of how this disability adversely affects his quality of life, such as not being able to play with his grandkids or have sexual relations with her.

Given the length of time since the last VA examination in May 2008, and the Veteran's testimony of a progressively worsening disability since, the Board finds that another VA neurological examination is needed to reassess the severity of his left lower extremity radiculopathy.  See 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Moreover, the most recent VA medical treatment records in the file are dated in December 2005, so, at best, from nearly 7 years ago.  As suggested by his hearing testimony, the Veteran has continued to receive ongoing treatment for his disability during the several years since.  So all records of this more recent treatment should be obtained for consideration, as they, too, are pertinent.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in "constructive", if not actual, possession of the agency since maintained and generated within VA's healthcare system and, therefore, must be obtained and considered if they could be determinative of the claim).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his left lower extremity radiculopathy since January 2006.  After securing any necessary releases (completion and submission of VA Form 21-4142), obtain all records he identifies that are not duplicates of those already in the claims file.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain all identified records as are necessary to comply with this VA regulation, depending on who has custody of the records.  Also document all efforts to obtain all identified records and notify the Veteran if unable to obtain any identified records, as required by 38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA neurological examination to reassess the severity of the Veteran's left lower extremity radiculopathy.  The claims file, including a complete copy of this remand, must be provided to and reviewed by the examiner for the pertinent history of this disability and all associated symptoms and impairments, etc.

All necessary diagnostic testing and evaluation should be performed.

(A) The examiner should indicate whether the disability is manifested as neuritis or neuralgia.  See 38 C.F.R. §§ 4.123, 4.124. 

(B) The examiner must also comment on whether the radiculopathy affecting the Veteran's left lower extremity is tantamount to complete versus incomplete paralysis of the sciatic nerve.  Complete paralysis would involve the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  If instead incomplete, then indicate whether it is mild, moderate, moderately severe, or severe, with marked muscular atrophy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim as it would require the Board to rate his disability based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.


3.  Then readjudicate this claim.  If a higher rate of compensation is not granted to the Veteran's satisfaction, send him and his attorney representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



